Title: From Thomas Jefferson to Mary Jefferson Eppes, 16 July 1801
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  My dear Maria
                  Washington July 16. 1801.
               
               I recieved yesterday mr Eppes’s letter of the 12th. informing me you had got safely to Eppington, & would set out tomorrow at furthest for Monticello. this letter therefore will, I hope, find you there. I now write to mr Craven to furnish you all the supplies of the table which his farm affords. mr Lilly had before recieved orders to do the same. liquors have been forwarded & have arrived with some loss. I insist that you command & use every thing as if I were with you, & shall be very uneasy if you do not. a supply of groceries has been lying here some time waiting for a conveyance. it will probably be three weeks from this time before they can be at Monticello. in the mean time take what is wanting from any of the stores with which I deal, on my account. I have recommended to your sister to send at once for mrs Marks. Remus & my chair with Phill as usual can go for her. I shall join you between the 2d. & 7th. more probably not till the 7th. mr & mrs Madison leave this about a week hence. I am looking forward with great impatience to the moment when we can all be joined at Monticello, and hope we shall never again know so long a separation. I recommend to your sister to go over at once to Monticello, which I hope she will do. it will be safer for her, & more comfortable for both. present me affectionately to mr Eppes, and be assured of my constant & tenderest love
               
                  
                     Th: Jefferson
                  
               
            